Title: James Madison to Alexander Scott, 13 March 1827
From: Madison, James
To: Scott, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpelleir
                                
                                March 13th. 1827—
                            
                        
                        I have recd. your letter of the 8th. in answer to which I can only say that I retain all the sympathy for
                            your situation, and good wishes for a relief from it, which I heretofore expressed. But perceiving no proper, and therefore
                            no useful, ground for the interposition you request, I must refer to what was said on that subject in my letter of March
                            1825.
                        The letters of Judge Washington, Mr Wirt, and Mr. Monroe are the best of vouchers for your personal worth,
                            and for your qualifications and claims for public employment, and it will afford me sincere pleasure if they should avail
                            you in a manner corrisponding with their recommendation, and your own deserts. With esteem & friendly respects
                        
                            
                                J--s M--n
                            
                        
                    